DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Aug, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (methods of treatment) without traverse and treatment of NAION with traverse in the reply filed on 29 Sept, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 12 Nov, 2021.

Claims Status
Claims 1-5, 7-10, 12-17, 21, and 23-27 are pending.
Claim 27 is new.
Claims 1, 3, 5, 7-10, 12-17, 24, and 26 have been withdrawn due to an election/restriction requirement.

Information Disclosure Statement
The information disclosure statement filed 15 Aug, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references are not legible.  Some of the clinical trial references are of such poor resolution in the application data file as to be illegible.  Thus, they were not considered.

Withdrawn Rejections
The rejection of claims 2, 4, 21, 23, and 25 under 35 U.S.C. 103 as being unpatentable over Berry et al (Eye Brain (2017) 9 p23-28) in view of Duarte et al (WO 2017068388) and Husain et al (Curr. Pharm. Des. (2012) 18 p5919-5926) with evidentiary support from the Vanderbilt University web page on amino acid properties (https://web.archive.org/web/20000301060107/https://www.vanderbilt.edu/AnS/Chemistry/Rizzo/stuff/AA/AminoAcids.html, (available 2000)) is withdrawn in favor of the rejection below.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (Eye Brain (2017) 9 p23-28, previously cited) in view of Duarte et al (WO 2017068388, previously cited), Husain et al (Curr. Pharm. Des. (2012) 18 p5919-5926, previously cited) and Stamboulis et al (US 20160339079) with evidentiary support from the Vanderbilt University web page on amino acid properties (https://web.archive.org/web/20000301060107/https://www.vanderbilt.edu/AnS/Chemistry/Rizzo/stuff/AA/AminoAcids.html, (available 2000), previously cited).  Please note that Duarte et al is in Portuguese.  A machine language translation of this document was used for this rejection, and references to locations in the reference refer to the machine translation, rather than the original document.

	Barry et al discuss nonarteritic anterior ischemic optic neuropathy (NAION, applicant’s elected species)(title), which occurs most frequently in Caucasians and people over 50 years of age (p23, 2nd paragraph), i.e. in humans.  This is the second most common optic neuropathy after glaucoma, caused by infarction of the short posterior ciliary arteries that supply the anterior portion of the optic nerve head (p23, 1st paragraph).  Neuroprotective agents are one of a number of therapies used to treat the disorder (p26, 1st column, 2nd paragraph, continues to 2nd column).
	The difference between this reference and the instant claims is that this reference does not discuss using topically applied PnPP-19 (SEQ ID 1) to treat the disorder.
	Duarte et al discuss treatment of pain with PnTx-19 (title), which is identical with PnPP-19 of the instant claims (p9, 3d column of instant specification).  Administration of inhibitors of the µ- and δ- opioid receptors and the cannabinoid receptor CB1 partially reversed the effect of the peptide, but not inhibitors of the k-opioid receptor or the cannabinoid receptor CB2 (3d page, 8th through 12th paragraphs).  “Local application” is discussed (4th page, 3d paragraph), a genus that includes topical application.  The examples used the peptide in saline (4th page, 11th paragraph); presumed to be near pH 7.  This reference teaches the mechanism of action of the peptide of SEQ ID 1.
	Husain et al discuss non-analgesic effects of opioids in the retina (title).  Activation of δ- opioid receptors has been shown to be protective of ischemia-reperfusion injuries (p5919, 2nd column, 2nd paragraph).  δ- opioid receptor agonists are proposed as a class of drugs/agents to counteract loss of neuronal elements in the retina (p5923, 2nd column, 4th paragraph).  This reference teaches that δ- opioid receptor agonists are protective against ischemia-reperfusion injury in the eye.
	Stamboulis et al discuss a drug delivery system (title).  This comprises a polypeptide of up to 20 AA in length comprising a number of basic amino acids (paragraph 12), which may be covalently or non-covalently bound to the pharmaceutical agent (paragraph 32).  The delivery system may form nanosomes, which bind to the pharmaceutical agent (paragraph 31).  They can be formulated as eye drops in saline for applying to the surface of the eye (paragraph 36).  Disorders where the invention is believed may be useful include glaucoma, proliferative vitreoretinopathy, and macular degeneration scarring (paragraph 43), all disorders affecting the retina and suggesting the ability to carry material to that tissue.  Safety of the invention used in vitro retinal cultures (paragraph 68).  This reference discusses a drug delivery system for topical administration of therapeutics to the eye.
	Therefore, it would be obvious to protect the optical nerve during the ischemia-reperfusion injury in the NAION of Berry et al with the peptide of Duarte et al, as this peptide was shown to activate a receptor that Husain et al teaches will be useful for neuroprotection in retinal ischemia-reperfusion injury.  As this is the same causative event in the same tissue, an artisan in this field would attempt this therapy with a reasonable expectation of success.
	Furthermore, it would be obvious to use the drug delivery system of Stamboulis et al, to allow for topical administration of the drug.  As the reference discusses treatment of retinal disorders, an artisan in this field would attempt this system with a reasonable expectation of success.
	Barry et al, Duarte et al, and Husain et al, together render obvious using the peptide of SEQ ID 1 to protect against the ischemic optical neuropathy of NAION. Stamboulis et al discuss topical administration.  Thus, the combination of references renders obvious claims 2, 4, and 25.
	Berry et al teach that this is a disorder found in humans, rendering obvious claim 21.
	This peptide has both tyrosine and arginine (Duarte et al, 4th page, 8th paragraph).  As evidenced by the Vanderbilt university web page on amino acid properties, tyrosine has a side chain pKa of 10.46 and arginine has a side chain pKa of 12.48.  This means that in aqueous solutions, any formulation where tyrosine is protonated, arginine will be as well, and vice versa.  As protonation yields a neutral side chain for tyrosine and a charged one for arginine, this means that the material of Duarte et al must be charged (i.e., a salt).  Thus, the combination of references renders obvious claim 23.
	Both Duarte et al and Stamboulis et al discuss using saline in the formulation, rendering obvious claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658